Citation Nr: 1229487	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge from active service constitutes a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1966 to October 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2009 substantive appeal, the appellant requested a hearing before the Board sitting at the RO.  In correspondence in September 2009, the appellant's representative noted that the appellant was incarcerated and not able to appear.  The representative noted that he would appear.  In February 2010, the RO informed the appellant and his representative of a scheduled hearing in March 2010 at the RO.  Neither the appellant nor the representative appeared as scheduled with no request for postponement or good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2011).  

In March 2011, the Board issued a decision that the character of the appellant's active service was a bar to receipt of VA benefits.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2012, the Court remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  


FINDINGS OF FACT

1.  The appellant served as a U.S. Army infantryman in air mobile cavalry units including combat service in the Republic of Vietnam from February 1968 to February 1969. 

2.  During active duty service the appellant was absent without official leave (AWOL) from February 28, 1970 to September 1, 1971, a period of 551 days.  The appellant was dropped from the rolls, declared a deserter, and was apprehended by federal law enforcement officers.  

3. The appellant received a discharge under conditions other than honorable for active military service from May 1966 to October 1971.  The Department of the Army characterized the discharge as undesirable and for the good of the service in lieu of a special court martial for charges of violation of Article 86 of the Uniform Code of Military Justice (AWOL).  

4.  In September 1977, the Department of the Army upgraded the character of discharge to under honorable conditions under the provisions of the Department of Defense (DOD) Discharge Review Program (Special). 

5.  In August 1978, the Department of the Army re-reviewed the appellant's discharge under the provisions of PL 95-126 and confirmed that the 1977 upgrade was the result of the DOD Discharge Review Program (Special) and not an individual case review under the provisions of 10 U.S.C. 1553.  

6.  The appellant did not meet the VA criteria for insanity at the time he committed the offense leading to his discharge for the good of the service.  

7.  After careful and sympathetic consideration, the weight of surrounding circumstances is not sufficiently compelling as to warrant the prolonged unauthorized absence from duty.  


CONCLUSION OF LAW

The appellant's character of discharge from service is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Generally, VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  However, in this case, there are disputed facts relevant to the applicable legal standards for a bar to VA benefits. 

In an April 2005 claim for service connection for posttraumatic stress disorder and bilateral hearing loss, the appellant denied having submitted a previous claim for VA benefits.  In September 2006, the RO provide a notice that met the requirements relevant to this claim.  The notice did not address the criteria to establish status as a veteran.  The claims file contained evidence of a previous claim for education benefits that was denied in a 1972 administrative decision because the Army had characterized the appellant's discharge as under conditions other than honorable.  However, the file also contained notice of an upgrade to honorable conditions issued by the Army in 1977.   The notice provided by the RO was not adequate because it did not explain the reasons for the previous adverse decision or the applicable legal standards and types of evidence that could be considered.  Although adjudicative decisions may not substitute for adequate notice, the RO provided the reasons for a bar to VA benefits and the applicable legal standards in a March 2007 administrative decision and in statements of the case in January and March 2008.  Moreover, the appellant and his representative submitted supportive statements, evidence, and argument on several occasions that demonstrate actual knowledge of the criteria.  Therefore, the Board concludes that the notice errors were not prejudicial to the appellant.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The appellant served as a U.S. Army infantryman in air mobile cavalry units including combat service in the Republic of Vietnam from February 1968 to February 1969.   The appellant was promoted to the rank of specialist 4, assigned duties as a squad leader, instructor, and drill sergeant, and was awarded the Combat Infantryman's Badge, Army Commendation Medal, and Good Conduct Medal prior to his period of unauthorized absence of 551 days.  He contends that there were compelling circumstances to excuse his unauthorized absence, or alternatively, that he was insane at the time of commission of the offense.  

Legal Criteria for a Bar to Veteran's Benefits

Veteran status is established for a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).   A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).   Statutory bars exist if the appellant was discharged or released under the following conditions (in part): as a conscientious objector who refused to perform military duty or comply with lawful orders of a competent military authority; as a deserter; or for a period of absence without official leave for a period greater than 180 days except when there are compelling circumstances.  

A person discharged under conditions other than honorable on the basis of an absence without official leave period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence:  (i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  (ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).  

Regulatory bars exist, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12(b).

VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C.A. § 1553 sets aside a bar to benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), of this section provided that: (1) the discharge is upgraded as a result of an individual case review; (2) the discharge is upgraded under uniform published standards and procedures that generally apply to all persons administratively discharged or released from active military, naval, or air service under conditions other than honorable, and (3) such standards are consistent with historical standards for determining honorable service and do not contain any provision for automatically granting or denying upgraded discharge.  38 C.F.R. § 3.12(g).  

Unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: (1) the President's directive of January 19, 1977, implementing the Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.  See 38 C.F.R. § 3.12(h). 

Active Duty Service
DOD Character of Discharge

The appellant enlisted in the U.S. Army for a term for four years in May 1966.  After initial training, the appellant was assigned to a unit in Germany, and his family accompanied him on the assignment.  After slightly more than one year of service, prior to the end of the term of enlistment, the appellant reenlisted for incentive benefits including air mobile training.  The Army characterized his service as honorable, but the discharge was conditional followed by an immediate reenlistment prior to the end of the contract period.  Therefore, this period is combined with subsequent service and is considered one period of service.  38 C.F.R. § 3.13.   

The Veteran performed combat service in a cavalry unit in Vietnam from February 1968 to February 1969 and was awarded the Combat Infantryman's Badge and an Army Commendation Medal for meritorious service.  Upon return from overseas duty, he was assigned to a training unit in South Carolina with duties as an instructor and drill sergeant.  Service treatment records in January 1970 showed that he was assigned a permanent H-3 profile for bilateral hearing loss with a code indicating that he should not be assigned duties involving weapon firing without hearing protection.  The appellant was assigned to an overseas replacement unit from which he was absent without authorized leave (AWOL) starting in February 1970.  The service personnel files do not show that the appellant was under overseas transfer orders at that time.  The Army declared him a deserter.  He was apprehended by federal law enforcement officers in August 1971 and returned to military custody.  The appellant was charged only with a violation of Article 86 of the Uniform Code of Military Justice relevant to his period of AWOL and not Article 85 for desertion.  His previous history of disciplinary infractions was limited to missing one morning reveille and receiving a speeding ticket.  The appellant was afforded legal representation, but the appellant later reported that his counsel incorrectly advised him that he would be eligible for VA benefits based on the honorable discharge from his first period of enlistment.  In September 1971, the appellant's commanding officer notified him that he was eligible for a bad conduct discharge because of the AWOL offense, that he had no previous convictions, but that he was vulnerable to punitive and adverse personnel actions.  A special court martial is also empowered to award confinement at hard labor.  The same month, the appellant requested and was awarded an undesirable discharge for the good of the service in lieu of a special court martial.  

In September 1971, the appellant underwent a discharge physical examination.  In a medical history questionnaire, the appellant denied symptoms of depression, trouble sleeping, or nervous trouble of any sort.  The examining physician noted no psychiatric abnormalities. 

In January 1972, the appellant applied for federal unemployment benefits.  The same month, the RO in Philadelphia issued an administrative decision concluding that the discharge was dishonorable for VA purposes because the reason for the discharge was willful and persistent misconduct.  

In September 1977, the Army upgraded the character of discharge to general under honorable conditions under the provisions of the Department of Defense Discharge Review Program (Special).  However, subsequent legislation, PL 95-126, encodified as 10 U.S.C. 1553, required a re-review of automatic upgrades to determine if the upgrade would have been awarded after an individual record review by a Discharge Review Board.  In August 1978, the Army reported that the re-review determined that the upgraded discharge was made under the provisions of the automatic DOD Special Discharge Review Program and not by an individual review by a Discharge Review Board established under 10 U.S.C. 1553.  The appellant contends that this report was a confirmation of the 1977 upgraded character of discharge and should be honored.  

Post-service History 

In April 2005, the RO received the appellant's claim for service connection for posttraumatic stress disorder and bilateral hearing loss.  In a concurrent statement, the appellant described traumatic combat events including engagement with enemy forces and combat deaths.  He noted that he had been experiencing symptoms of PTSD for years including survivor's guilt.  

In statements in July 2005, the appellant's mother and grandmother noted that prior to service in Vietnam, the appellant was an excellent student, graduate of a well known military college, and married to his high school sweetheart.  They noted that after service in Vietnam, the appellant's behavior changed to displays of anger, experiencing nightmares, and lack of attention to his wife and small child.  The appellant divorced within two or three months of return from overseas and had no further contact with his wife or child.    
In an August 2005 letter, a private clinical and forensic psychologist noted that he had provided testimony in the appellant's defense in a criminal trial more than 30 years earlier.  The psychologist noted that his testimony in part was a report of a sodium amytal interview.   The claims file contains an excerpt of an October 1972 criminal trial transcript of the direct examination of the psychologist (pages 287 to 326).  In the context of the testimony, the appellant was charged with armed robbery and felony murder of a police officer and intended to plead guilty.  The psychologist acknowledged that he was tasked by the defense counsel to examine the appellant, determined the appellant's state of mind at the time of the alleged crime, and his potential for rehabilitation.  The psychologist testified that he interviewed the appellant's mother and conducted eight hours of interview with the appellant, administering psychological tests and conducting portions of the interview with the appellant under the influence of sodium amytal.  

The psychologist noted that the appellant did well for the first two years in high school but admitted that he had a change in personality over the last two years.  Although he was a successful athlete, he experienced reduced motivation and was disciplined for minor behavioral offenses.   The appellant reported that he enlisted in the Army immediately after high school in part to avoid contact with an abusive grandfather.  The appellant reported experiencing many traumatic combat events in Vietnam service and used both marijuana and opium during that time.  The appellant reported that after his return to a U.S. Army base, he was motivated by his war experiences to participate in anti-war demonstrations and to influence other soldiers to avoid Vietnam duty or at least not participate in reckless killing.  The appellant reported that his commanding officer wrote orders for him to return to Vietnam earlier than the establish policy.  The psychologist testified, "Because of this, I feel and I think, only because of this, [the appellant] went AWOL from the service."

The psychologist also testified that the appellant acknowledged continued substance abuse including the use of hallucinogens from the time of AWOL until his apprehension.  The appellant reported that he spent one year in Canada before returning to his home town where he became a teacher's aide in a city school and assisted in community projects.  His mother reported his presence to federal authorities.  The appellant reported feelings of boredom, restlessness, and irritability.   He reported that he asked for psychiatric help when he returned to military control but did not receive any treatment.  The psychologist testified at length on his observations of the appellant's symptoms and diagnosed "Vietnam Syndrome"  that he explained in his 2005 letter had a lot of similarities to the currently known PTSD.  Although he concluded that the appellant did not meet the state criminal criteria for insanity at the time of the robbery and murder, he concluded that the appellant murdered the police officer was "an automatic response to a set of conditions that indicate to some degree past experiences in Vietnam."  He further concluded that the appellant was intelligent and could distinguish right from wrong but was unable to distinguish between two "rights," the right to survive and the right involved in the immorality of all killings.  

At a November 1973 RO hearing, the appellant stated that he reenlisted while in Germany in order to obtain flight training and to return to the United States to visit his mother who was ill at the time.  The appellant discussed his period of service in Vietnam, including experiencing hostile fire.  He reported that he was awarded the Bronze Star Medal upon return to the United States.  However, there is no record of this award in the service personnel records.  The appellant reported that he participated in peace rallies and distributed pamphlets on off duty time, not in uniform and was never involved in blocking access or destruction of property.  The appellant reported that there were two disciplinary actions taken against him prior to February 28, 1970, for missing reveille and for speeding.  The appellant indicated that he had been assigned to a duty station for a year after returning from Vietnam and that there was a notice that indicated that any soldier would be sent to Vietnam within eighteen months after coming in from a foreign duty station such as Vietnam combat service.  He reported that his commanding officer told him that he should quit his participation in the rallies or he would be shipped out.  The appellant reported that he didn't agree with what was happening in Vietnam and that he had seen atrocities.  He stated that he departed on unauthorized absence to escape returning to Vietnam.  His representative at the hearing argued that the period of AWOL was caused by the Army violating its own regulations issuing orders in advance of the policy at the time and speculated that the appellant would not have received a punitive discharge had he selected a trial by special court martial.  Since incarceration, the appellant was permitted to attend college courses unescorted in sociology to prepare for certification as a teacher.  There is no mention of psychological symptoms as a cause for the period of AWOL.  

In correspondence in June 2006, the appellant's representative indicated that a video tape was made of the psychologist's testimony.  However, in letters in July and August 2005, the psychologist and an attorney both reported that they did not know if the tape still existed.  Efforts by the appellant, his current spouse, and the representative to recover the tape from the criminal court records have been unsuccessful.  Although the appellant requested VA assistance to obtain the tape, the Board concludes that any further requests to a state trial court for evidence in a trial forty years ago would be futile.  Moreover, the written transcript contains the psychologist's comprehensive evaluation and opinions.  Notably, the transcript of the cross examination was not submitted and the appellant was convicted and sentenced to life in prison.  The representative also submitted records of psychological testing of the appellant in October 2005.  The records are questionnaires completed by the appellant with informal handwriting in the margin "suggests PTSD" and "moderate severe depression."  The representative reported that the tests were performed by the staff at a VA Vet Center but there is no identification of the qualification of the examiner(s) and no narrative clinical comments or diagnoses.  

In September 2006, a VA psychologist examined the appellant by videoconference from the state correctional institution where he is serving a life sentence for murder.  The psychologist reviewed the claims file prior to the examination.  The Board will summarize the examination only to the extent that information or observations are in addition or different from that noted above.  The appellant reported no problems as a child or difficulties in high school.  The appellant reported significant combat action in Vietnam but was not wounded.  He reported that he was promoted to Specialist 5 upon his return from Vietnam and served at a U.S. base for one year.  He reported, "There was some talk of me being sent back to Vietnam, and I just wasn't going to go back there."  

The appellant reported that after his Vietnam service, he had difficulty adjusting and could not relate to people around him.  He displayed anger and was hypersensitive.  After the period of AWOL and discharge he worked for about one year in pet shops.  He reported that he participated in a bank robbery, shot and killed a police officer, and was convicted and sentenced to life in prison.  In 1980, he escaped from prison and fled to North Africa where he taught English until apprehended in 1991, extradited to the United States, and returned to incarceration.   The psychologist noted and evaluated the appellant's current symptoms and diagnosed mild PTSD.  The psychologist noted that there was no evidence that the symptoms prior to 1991 affected the appellant's ability to teach in North Africa and that he was not under treatment or using any psychotropic medications.  The RO requested from the state institution records of inmate medical treatment.  The state responded that records would not be sent without payment of fees.  There is no indication in the file that the appellant or his representative requested the records.  

In an April 2007 notice of disagreement, the appellant's representative argued that the appellant's service prior to the period of AWOL met the criteria for quality and length of service to be characterized as honest, faithful and meritorious and of benefit to the nation.  The representative noted that the appellant had personal difficulties when he chose to go AWOL.  The representative called attention to the appellant's age of 21 at the time of the offense, a "gruesome tour" in Vietnam, the testimony of the psychologist at the criminal trial, the diagnosis of Vietnam Syndrome similar to PTSD, the 2005 psychological testing at the Vet Center, and the 2006 VA examination.    The representative argued that the record showed strong indications that the appellant was experiencing undiagnosed and untreated psychological war wounds of a severe nature at the time he chose to go AWOL. The representative also argued that the upgrade assigned by the DOD Special Discharge Review Program should be honored.  

In March 2011, the Board concluded that the character of the appellant's service was a bar to VA benefits.  

After a review of the record, the Board found that the evidence did not establish that the Veteran was insane during the period that he was AWOL. The Board discussed the appellant's service treatment records that did not show treatment for any psychiatric problems including PTSD.  The Board discussed the October 1972 hearing testimony from a private psychologist, noted that the appellant had major changes to his personality subsequent to his Vietnam experience and indicated that the Veteran had post-Vietnam syndrome.  However, the Board concluded that the appellant did not meet the VA criteria for insanity at that time.  At a September 2006 VA psychiatric examination, the Veteran reported that he had never received psychiatric or psychological treatment.  The Board discussed the November 1973 hearing testimony and the September 2006 VA psychologist's report of the appellant's admission that he went AWOL because he did not want to return to Vietnam.  Even when considering the appellant's age and educational and judgment level, the Board found that the circumstances did not warrant his prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6)(ii).   Additionally, given that the appellant served from May 1966 and was administratively discharged in October 1971, and was AWOL from February 28, 1970 to September 1, 1971, for a period of 551 days, the Board found that a significant period of the appellant's service was neither honest, faithful, meritorious, or of benefit to the nation.  38 C.F.R. § 3.12(c)(6)(i).  

The Board also considered that hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time a period of prolonged absence without leave began.  38 C.F.R. § 3.12(c)(6)(ii) (2010).  The Board concluded that there was no evidence that this was a factor in the appellant's unauthorized absence.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  The Board concluded that the record was negative for such a legal defense.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(ii-iii).  

In April 2012, the Court granted a Joint Motion by the parties to vacate and remand the appeal for compliance with the instruction in the Motion.  The parties agreed that the Board did not adequately consider and discuss whether there were compelling circumstances of such severity to warrant the appellant's prolonged unauthorized absence.  The parties noted that the Board did not adequately discuss the psychologist's comments in 1972 regarding major changes in personality after Vietnam service and his diagnosis of Vietnam Syndrome or the contentions that he went AWOL in order to avoid returning to Vietnam or because of psychological symptoms now diagnosed as PTSD.  Three times in a six page motion, the parties cited and emphasized the regulatory standard that hardship of overseas service, combat wounds, or service-incurred or aggravated disabilities must be carefully and sympathetically considered in the evaluation of the person's state of mind at the time the prolonged AWOL began.  

Analysis

The Board concludes that a statutory bar to VA benefits exists because the appellant refused to perform military duty, was a deserter, and received an other than honorable discharge for absence without official leave for a period in excess of 180 days without compelling circumstances existing at the time of the absence with careful and sympathetic consideration of age, education, and state of mind at the time of the offense.  



Honoring Upgraded Discharge

Service personnel records showed that the appellant was absent for 551 days and that charges were referred to a special court martial.  The appellant was provided counsel and advised that he was eligible for a bad conduct discharge.  Although not advised in writing, his military judge advocate counsel likely also advised that a special court martial could also award confinement at hard labor.  The appellant petitioned for and was awarded an undesirable, other than honorable discharge.   The Board will afford the appellant the benefit of doubt in credibility of his contention that he would not have chosen the discharge in lieu of court martial had he been properly advised that he would not be eligible for VA benefits.  However, the Board assigns no probative weight to the contention of his representative at the RO hearing in 1973 that the appellant would have likely not received a bad conduct discharge.  The counsel provided no rationale and his contention is highly speculative and without supportive evidence of any mitigating circumstances presented to military authorities at the time.  A discharge physical examination showed no mental health or behavioral symptoms observed by the examiner or reported by the appellant.  Moreover, an acquittal or conviction without discharge may have required the appellant to complete his military service including another overseas tour, a possibility in conflict with all other information related to his state of mind at the time.  

The appellant has not reported and the record does not show that the appellant sought an individual review by a Discharge Review Board or by the Board of Correction of Military Records.  Therefore, the Board concludes that the upgraded discharge issued under the DOD Special Discharge Review program does not remove the bar to benefits as a matter of law.  Therefore, the Board is unable to honor the upgrade for VA benefits purposes. 

Furthermore, it is very unusual that the appellant and his highly qualified representatives have not discussed any petition to the Army Board of Discharge Review or Board of Correction of Military Records.  The Board can only presume that no such petition has ever been made or that any made were unsuccessful with no supportive evidence in the findings.  As VA is compelled to honor a discharge upgraded to under honorable conditions by either of these Army boards, the appellant would be well advised to seek discharge review before the appropriate military service department.  

Compelling Circumstances

Service personnel records showed that the appellant was initially declared a deserter.  The appellant's absence was during a time of war.  The appellant was charged under Article 86 of the Uniform Code of Military Justice (UCMJ) for absence without leave vice under Article 85 of the UCMJ for desertion.  The undesirable discharge was awarded specifically to avoid court marital for the Article 86 charge.  Nevertheless, Article 85 is applicable if a service member goes or remains absent from his unit with the intent to remain away permanently or to avoid hazardous duty or shirk important service.  The appellant was apprehended with no indication in the record or statement by the appellant that he intended to return to service.  Rather, one reason clearly noted by examiners and argued by his representatives is that he went AWOL because he did not want to serve in Vietnam.  As the appellant was discharged for an offense under Article 86 and not 85, the Board concludes that a statutory bar for desertion is not for application.  Nevertheless, in consideration of the compelling circumstances admitted by the appellant, he met the criteria for desertion.  The seriousness of this offense is evident because the maximum punishment under this article for desertion in a time of war is death. 

The Board considered whether the statutory bar for conscientious objectors is for application.  By his own admission, the appellant refused to perform military duties and comply with lawful orders in part because of his disagreement with the military and political conduct of the Vietnam War and actively advised other soldiers to avoid service.   The appellant could have avoided a return to Vietnam or any other overseas service by seeking status as a conscientious objector.  The service personnel and treatment records do not show that he did so or sought counseling on this status.  As he was not formally designated by the Army as a conscientious objector, the associated statutory bar is not for application.  Nevertheless, in careful and sympathetic consideration of the compelling circumstances, the appellant admitted that he refused to perform military service for the same reasons as would apply to a conscientious objector.  

The presence of compelling circumstances to excuse the absence is in part supported by the appellant's length and character of service prior to the period of prolonged AWOL.  The appellant received excellent ratings in conduct and proficiency throughout his service prior to February 1970.  He served overseas in Germany for over a year and was allowed to reenlist for advanced training which he completed successfully.  He served a very difficult, arduous, and hazardous combat tour of duty and was awarded an Army Commendation Medal.  (The contended Bronze Star Medal is not shown in the personnel records.)  The Board concludes that the service was honest, faithful, and meritorious and of benefit to the nation.  Therefore, the Board must carefully and sympathetically consider the competence and credibility of appellant's reasons for absence, his age, education, and judgmental maturity at the time, how the situation appeared to him at the time and the evidence of mental health symptoms and how they influenced his actions.  

In February 1970, the appellant was 21 years of age and a high school graduate.  He had four years of experience in the Army, away from home except for short period of leave, married and subsequently divorced with a child.  He had extensive, difficult combat experience with a level of maturity consistent with assignments as a squad leader and battalion sergeant in combat.  Further, his maturity and military skills were evident in his selection for instructor and drill sergeant duty placing him in an important leadership position training much younger recruits.   The Board concludes that his decision making capacity at the time of the absence was not diminished by age, education, or judgmental maturity.  On the contrary, he was far more mature and knowledgeable than other soldiers and civilians with the same age and education who did not have his military and leadership experience.  His status as a mid-grade, combat experienced non-commissioned officer and instructor weighs against a compelling circumstance for the absence.  

There is no evidence from the appellant, his representatives, or the record that he had obligations to a third party at the time of his absence.  He reported to examiners that he had been divorced within two or three months of his return from Vietnam and had no family or financial obligations at the time of his absence.  There is also no indication that a legal defense existed at the time.  The record showed conclusively that the appellant was AWOL, did not return voluntarily but rather was apprehended.  Although he could have presented facts and arguments in mitigation (but did not do so), there is no evidence in the record of a basis for a legal defense.

Regarding the reasons for absence, the psychologist who examined him for his criminal defense clearly stated that the appellant went AWOL because he did not want to return to Vietnam early in violation of the Army policy.  Implied in his discussion of off-duty activities was also his dissatisfaction with the conduct of the Vietnam War and a desire not to participate in reckless killing.  In the RO hearing, the appellant also stated that he went AWOL because he was upset to get orders to return to Vietnam and did not want to do so.  The Board concludes that the appellant and the psychologist are both competent and credible in their statements and conclusions.  It is reasonable that no military person would want to return to harsh and deadly jungle combat especially in view of the appellant's one year of combat duty.  On the other hand, the appellant was in an overseas replacement unit but apparently only heard of talk of orders to Vietnam and presumed that his commanding officer influenced his transfer.  There is no evidence in the record that orders from Army personnel authorities had been issued.  The Army had many overseas duty locations at that time, and the appellant had a permanent profile restricting exposure to weapons firing.  It is not at all clear that the appellant was in an imminent transfer status and even if so, whether his orders would be to a combat assignment in Vietnam. Moreover, the appellant could have filed requests for transfer elsewhere or sought status as a conscientious objector, consistent with his anti-war views and activities.  He did not do so and went AWOL with no indication of intent to return to complete his obligated service.   

The Board carefully and sympathetically considered the contention that the appellant's decision to go AWOL was the result of a mental health disorder including Vietnam Syndrome or PTSD.  The consulting psychologist at the criminal trial provided a clear opinion that the appellant went AWOL because of his disagreement with the early assignment to a replacement unit and a desire not to return to Vietnam.  The psychologist acknowledged the appellant's admitted substance abuse but did not attribute it to the decision to go AWOL.  The psychologist, appellant's mother, and appellant's grandmother are competent and credible to report on observed symptoms of irritability, lack of anger control, and disinterest in family.  These are symptoms often observed in persons with recent combat experiences and the psychologist is competent and credible in the diagnosis.  Nevertheless, neither the psychologist nor the family members concluded that these symptoms were the cause for AWOL.  The psychologist attributed the symptoms to the appellant's behavior leading to the robbery and murder but made no mention of them as a reason to avoid military service.  Moreover, the transcript of his testimony does not include cross examination or the testimony of any other expert witnesses.  The testimony must not have been provided probative weight in mitigation by the court as the appellant was convicted and sentenced to life in prison.  

The appellant had the opportunity to seek medical care or psychological counseling from military providers or chaplains prior to his decision to go AWOL but did not do so.  His psychological symptoms did not appear to affect his activities in Canada or while acting as a teacher's aide and community volunteer during his period of AWOL.  Although the appellant claimed to have sought psychiatric care upon return to military control, the Board concludes that this statement is not credible because there is no record of such care and because the appellant denied any symptoms on his discharge physical examination.  Furthermore, the appellant had the opportunity with counsel to offer the psychological symptoms in mitigation at the time of his potential court martial and discharge determination but did not do so.  

Contrary to the representative's contention that the appellant was experiencing severe symptoms at the time he departed on AWOL, the weight of credible lay and medical evidence is that the symptoms of irritability, lack of anger control, nightmares, hypersensitivity, and any other "untreated war wounds" may have been present but neither the appellant nor his examiners concluded that they compelled the decision to go AWOL.  The symptoms were not so severe as to be noticed by military supervisors or warrant the appellant to seek help.  Moreover, the appellant in his own statements at no time attributed his decision to a mental health disorder or to substance abuse.  He clearly articulated that his reason for going AWOL was to avoid further service in Vietnam.  Notwithstanding the reasonable fear of combat and widely shared opinions that the War was poorly justified and poorly fought, many other similarly situated men and women did perform their obligated duty in service to their country and to their fellow soldiers.  

Regarding the criteria for sympathy emphasized by the parties to the Joint Motion, the Board finds little basis for its application in this case.  The appellant did perform credit worthy combat service.  However, even though not designated by the Army, the appellant's conduct met the definitions of conscientious objector and deserter.  He was convicted of robbery and murder of a law enforcement officer and any arguments in mitigation were not successful.  He was a prison escapee and fled the United States for over ten years and has been incarcerated for the last twenty years.  

Finally, the Board considered whether the appellant met the VA criteria for insanity at the time he committed the offense for which the other than honorable discharge was awarded.   There is evidence both for and against the presence of a mental health disorder in February 1970.   The appellant did not seek medical care or administrative counseling at any time following his tour in Vietnam and prior to going AWOL.  He denied any such symptoms upon return to military control in his discharge physical examination, and the symptoms did not appear to impair his work as a public school teacher's aide and community volunteer.  However, the appellant's family members observed some changes, adverse behavior, and difficulty adjusting to stateside life.  The consulting psychologist diagnosed Vietnam syndrome, although in the context of explaining the appellant's participation in a robbery and murder two years later.   Nevertheless, the appellant did not report and had no record of significant military or civilian violations, violent behavior, or other indications of a deviation from his duties as an instructor and drill sergeant.  As with many others, he disagreed with and protested off-duty against the conduct of the war and sought to avoid further participation.  However, he acknowledged that he continued to perform his military duties up to the time of his decision to go AWOL.  The Board concludes that the symptoms observed by his family and later revealed to the psychologist were not indicative of a deviation in behavior to be a threat to the peace of society or a departure from acceptable standards of behavior as to lack the adaptability to make further adjustment to the military community in which he served and was obligated to serve.   The appellant reported that prior to AWOL he had successfully performed his duties as an instructor, a highly visible and influential position that was inconsistent with deviate behavior caused by mental illness.  The Board concludes that the criteria for insanity at the time he committed the offenses for which he received an other than honorable discharge have not been met.  

The weight of the credible and probative evidence demonstrates that the appellant's service prior to a prolonged period of AWOL was honest, faithful, and meritorious but that it is substantially outweighed by a prolonged period of AWOL for the purpose of avoiding further combat service and with no intent to return to military duty that was instead performed by fellow soldiers.   The weight of credible and probative evidence is against a finding of compelling circumstances to excuse the offenses including insanity or the symptoms of a mental health disorder.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 

ORDER

The character of the appellant's active duty service is a bar to VA benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


